Order entered November 12, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00647-CV

                          IN THE INTEREST OF M.L.R., A CHILD

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-51554-2013

                                             ORDER
                        Before Justices Lang-Miers, Fillmore, and Schenck

       The Court has before it appellant’s “Emergency Motion for Protective Order or Motion to

Abate Appeal and Remand to Trial Court for Emergency Hearing.”                 This Court has no

jurisdiction to enter a protective order. See TEX. FAMILY CODE ANN. § 71.002 (West 2014)

(definition of “court”). Moreover, an application for protective order filed after a final order has

been rendered in a suit for dissolution of marriage or suit affecting the parent-child relationship

must be filed in the county in which the final order was rendered and in the court that rendered

the final order. See TEX. FAMILY CODE ANN. § 82.007 (application filed for child subject to

continuing jurisdiction), § 85.063 (West 2014) (application filed after final order entered in suit

for dissolution of marriage or suit affecting parent-child relationship).
      Accordingly, we DENY appellant’s “Emergency Motion for Protective Order or Motion

to Abate Appeal and Remand to Trial Court for Emergency Hearing.”

                                                /s/    ROBERT M. FILLMORE
                                                       JUSTICE